      Case 2:18-cv-01344-GMS Document 54 Filed 10/09/18 Page 1 of 3



 1   Eric M. Fraser, No. 027241
     Colin M. Proksel, No. 034133
 2
     OSBORN MALEDON, P.A.
 3   2929 N. Central Avenue, Suite 2100
     Phoenix, Arizona 85012-2793
 4   (602) 640-9000
 5   efraser@omlaw.com
     cproksel@omlaw.com
 6
      Perry J. Viscounty, admitted pro hac vice     Matthew J. Moore, admitted pro hac vice
 7
      Amit Makker, admitted pro hac vice            LATHAM & WATKINS LLP
 8    LATHAM & WATKINS LLP                          555 Eleventh Street, NW Suite 1000
      505 Montgomery Street, Suite 2000             Washington, DC 20004-1304
 9    San Francisco, California 94111-6538          (202) 637-2200
10    (415) 391-0600                                matthew.moore@lw.com
      perry.viscounty@lw.com
11    amit.makker@lw.com
12    Clement J. Naples, admitted pro hac vice
      LATHAM & WATKINS LLP
13    885 Third Avenue
14    New York, NY 10022-4834
      (212) 906-1200
15    clement.naples@lw.com
16
     Attorneys for Defendant Tesla, Inc.
17
     Additional counsel listed in signature block
18

19                       IN THE UNITED STATES DISTRICT COURT
20                            FOR THE DISTRICT OF ARIZONA
21
       Nikola Corporation, a Delaware                No. CV-18-01344-PHX- GMS
22     corporation,
                                                     STIPULATION RE SECOND
23                          Plaintiff,               AMENDED COMPLAINT
24
       vs.
25
       Tesla, Inc., a Delaware corporation,
26

27                          Defendant.

28
      Case 2:18-cv-01344-GMS Document 54 Filed 10/09/18 Page 2 of 3




 1          On September 26, 2018, Nikola Corp. filed a Second Amended Complaint (Doc.
 2   48). On October 4, 2018, both parties met and conferred about alleged deficiencies Tesla,
 3   Inc. identified in the Second Amended Complaint that would have been the basis for a
 4   contemplated motion to dismiss. As the result of the meet-and-confer, Nikola intends to
 5   amend its Second Amended Complaint, and Tesla consents to Nikola’s amended
 6   complaint pursuant to LRCiv 12.1(c) so that Nikola may cure some deficiencies discussed
 7   during the meet-and-confer.
 8          Accordingly, the parties (Plaintiff Nikola Corp. and Defendant Tesla, Inc.)
 9   stipulate as follows:
10          1.     Nikola will file a Third Amended Complaint by October 18, 2018.
11          2.     Because Nikola will amend its complaint, Tesla need not answer, move to
12   dismiss, or otherwise respond to the Second Amended Complaint.
13          DATED this 9th day of October, 2018.
14
                                               OSBORN MALEDON, P.A.
15

16                                             By s/ Eric M. Fraser
17                                                Eric M. Fraser
                                                  Colin M. Proksel
18                                                2929 N. Central Avenue, Suite 2100
                                                  Phoenix, Arizona 85012-2793
19

20                                             LATHAM & WATKINS LLP
                                               Perry J. Viscounty, admitted pro hac vice
21                                             Amit Makker, admitted pro hac vice
                                               505 Montgomery Street, Suite 2000
22                                             San Francisco, California 94111-6538

23                                             Matthew J. Moore, admitted pro hac vice
                                               555 Eleventh Street, NW Suite 1000
24                                             Washington, DC 20004-1304

25                                             Clement J. Naples, admitted pro hac vice
                                               885 Third Avenue
26                                             New York, NY 10022-4834

27                                             Attorneys for Defendant Tesla, Inc.

28

                                                2
      Case 2:18-cv-01344-GMS Document 54 Filed 10/09/18 Page 3 of 3




 1
                                               BEUS GILBERT, PLLC
 2

 3
                                               By s/ K. Reed Willis (w/ permission)
 4                                                Leo R. Beus
                                                  K. Reed Willis
 5                                                701 N. 44th Street
 6                                                Phoenix, AZ 85008-6504

 7                                             Attorneys for Plaintiff Nikola Corporation
 8

 9

10                              CERTIFICATE OF SERVICE
11         I hereby certify that on October 9, 2018, I electronically transmitted the attached
12   document(s) to the Clerk’s Office using the CM/ECF System for filing and transmittal
13   of a Notice of Electronic Filing to the parties who are CM/ECF registrants.
14

15                                            s/ Brenda Wendt

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
